                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 KENNETH ALLEN LIVERGOOD,

                         Plaintiff,

                         v.                              CAUSE NO. 3:19CV730-PPS/MGG

 QUALITY CORRECTIONAL CARE, LLC,
 and DR. TCHAPCHET,1

                        Defendants.

                                      OPINION AND ORDER

       Kenneth Allen Livergood, a pretrial detainee at the Marshall County Jail, filed a

complaint. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Livergood alleges he is experiencing pain and loss of movement in his left

shoulder and arm. On July 16, 2019, Livergood was examined by Dr. Tchapchet who

told him he needed to be seen by a physician specializing in orthopedic medicine. Dr.



       1 Although Dr. Tchapchet is not listed in the caption of the complaint, both the body of the

complaint and the attached summons forms (ECF 1-1) make it clear that Livergood is intending to sue Dr.
Tchapchet. Thus, I will direct the clerk to add him as a defendant.
Tchapchet prescribed Tylenol for Livergood, but he only received it for one week.

Livergood requested additional pain medication, but his requests went unanswered.

       Approximately seven weeks later, when Livergood inquired about seeing the

specialist during a visit with Dr. Tchapchet on an unrelated matter, he was told that an

appointment had been made. However, by that time, Livergood alleges his arm had

“healed itself like this causing unknown permanent damage . . ..” ECF 1 at 2. Dr.

Tchapchet has advised Livergood that he can do nothing further for his arm and

shoulder until he is seen by a specialist, which has not yet occurred. Livergood requests

monetary damages and injunctive relief.

       Because Livergood is a pretrial detainee, his claims must be assessed under the

Fourteenth Amendment. Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir.

2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial

detainees in conditions that ‘amount to punishment.’” Id. (quoting Bell v. Wolfish, 441

U.S. 520, 535 (1979)). “A pretrial condition can amount to punishment in two ways: first,

if it is ‘imposed for the purpose of punishment,’ or second, if the condition ‘is not

reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.’” Id.

(quoting Bell, 441 U.S. at 538–39). “[I]n the absence of an expressed intent to punish, a

pretrial detainee can nevertheless prevail by showing that the actions are not ‘rationally

related to a legitimate nonpunitive governmental purpose’ or that the actions ‘appear

excessive in relation to that purpose.’” Kingsley v. Hendrickson, 576 U.S. __, __; 135 S. Ct.

2466, 2473 (2015) (quoting Bell, 441 U.S. at 561). The Seventh Circuit has held that


                                              2
“medical-care claims brought by pretrial detainees under the Fourteenth Amendment

are subject only to the objective unreasonableness inquiry identified in Kingsley.”

Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). Giving Livergood the favorable

inferences to which he is entitled at this stage, I find that the complaint states a plausible

claim for monetary damages against Dr. Tchapchet under the Fourteenth Amendment.

       Livergood has also sued Quality Correctional Care. “Private corporations acting

under color of state law may, like municipalities, be held liable for injuries resulting

from their policies and practices.” Hahn v. Walsh, 762 F.3d 617, 640 (7th Cir. 2014)

(quoting Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012)). However,

“[a] municipality may not be held liable under § 1983 based on a theory of respondeat

superior or vicarious liability.” Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007).

Because Livergood’s complaint only describes the actions—or inaction—of the medical

staff in connection with his own treatment, he may not proceed against Quality

Correctional Care.

       Finally, Livergood has requested injunctive relief. It is the Sheriff of Marshall

County who has both the authority and the responsibility of ensuring that Livergood

receives adequate medical treatment while he is an inmate at the Marshall County Jail.

See e.g. Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Accordingly, I will

instruct the clerk to add the Sheriff as a defendant, and I will permit Livergood to

proceed against the Sheriff in his official capacity for injunctive relief. That said, the

specific injunctive relief Livergood requests—namely, “mov[ing] the plaintiff to a

facility with a medical staff capable of addressing the needs of his shoulder and arm”


                                               3
(ECF 1 at 2)—may not be ordered even if it is ultimately determined that his current

treatment is inadequate. While it is true that Livergood must be provided with

constitutionally adequate medical care, there may be several ways of doing so that do

not involve sending him to another facility. Simply put, Livergood cannot dictate how

such medical care is provided. See Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (The

Prison Litigation Reform Act mandates that “remedial injunctive relief must be

narrowly drawn, extend no further than necessary to correct the violation of the Federal

right, and use the least intrusive means necessary to correct the violation of the Federal

right.”) (internal quotation marks, brackets, and citations omitted)); see also Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (Inmates are “not entitled to demand specific

care [nor] entitled to the best care possible.”). Therefore, injunctive relief—if granted—

would be limited to requiring that the Sheriff ensure Livergood receives medical

treatment for his arm and shoulder to the extent required by the Constitution.

       ACCORDINGLY, the court:

       (1) DIRECTS the Clerk to add Dr. Tchapchet and the Sheriff of Marshall County

as defendants;

       (2) GRANTS Kenneth Allen Livergood leave to proceed against Dr. Tchapchet in

his individual capacity for monetary damages for failing to provide him with medical

treatment for his left shoulder and arm since July of 2019 in violation of the Fourteenth

Amendment;

       (3) GRANTS Kenneth Allen Livergood leave to proceed against the Sheriff of




                                              4
Marshall County in his official capacity on an injunctive relief claim for medical

treatment for his left arm and shoulder to the extent required by the Fourteenth

Amendment;

      (4) DISMISSES Quality Correctional Care;

      (5) DISMISSES all other claims;

      (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Dr. Tchapchet at the Marshall County Jail and the Sheriff of Marshall County

at the Marshall County Sheriff’s Department with a copy of this order and the

complaint as required by 28 U.S.C. § 1915(d); and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Dr. Tchapchet and the

Sheriff of Marshall County respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on November 12, 2019.


                                                 /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
